Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-22-00640-CV

                                           Paul MICHAEL,
                                              Appellant

                                                   v.

                                   Maria Guadalupe MASCORRO,
                                             Appellee

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021-CI-05662
                             Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 7, 2022

DISMISSED FOR WANT OF PROSECUTION

           In the case underlying this appeal, Appellant timely filed a notice of restricted appeal on

September 29, 2022. See TEX. R. APP. P. 26.1. But he paid no filing fee and filed no docketing

statement. Contra id. R. 5 (requiring fees in civil cases); id. R. 32.1 (requiring a docketing

statement). He also failed to file an amended notice of appeal. See id. R. 5; id. R. 25.1(e), (g)

(requiring an appellant to give notice of notice to the court reporter and to amend a defect or

omission in the notice of appeal).
                                                                                    04-22-00640-CV


       On November 4, 2022, we ordered Appellant to file an amended notice of appeal and to

submit payment or show proof that he is entitled to appeal without paying for the clerk’s record or

the filing fee by November 14, 2022, or the case would be dismissed for want of prosecution. See

id. R. 5, 42.3; In re W.J.C., No. 04-05-00532-CV, 2005 WL 3477883, at *1 (Tex. App.—San

Antonio Dec. 21, 2005, no pet.) (mem. op.).

       On November 14, 2022, the court reporter notified this court that no payment has been

submitted for the reporter’s record.

       Furthermore, no response, amended notice of appeal, or payment has been provided to this

court by Appellant.

       We dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).

                                                 PER CURIAM




                                               -2-